Citation Nr: 1516773	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service connection ischemic heart disease and/or diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from April 25, 2008 to July 1, 2010, and in excess of 30 percent thereafter.

4.  Entitlement to a separate compensable evaluation for erectile dysfunction, to include entitlement to special monthly compensation for loss of a creative organ.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an evaluation in excess of 30 percent for a right knee disability.

7.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from July 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

As an initial matter, the Board notes that the Veteran was initially service connected for his diabetes mellitus and assigned a 20 percent evaluation for that disability, effective April 25, 2008.  This was done in a September 2008 rating decision.  The Veteran submitted an October 2008 correspondence which stated: "I herein disagree with your decision on September 29, 2008, and request a DRO review."  

Likewise, in an April 2013 rating decision, the Veteran was denied an evaluation in excess of 30 percent for his right knee disability.  In May 2013 correspondence, the Veteran indicated that he disagreed with his assigned percentage with respect to his right knee disability.  

The Board takes both of those statements to be timely notices of disagreement with the respective rating decisions.  Consequently, as timely notices of disagreement with those increased evaluation claims have been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may have the option of completing an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the increased evaluation claims for diabetes mellitus and right knee disabilities are remanded for that purpose.

Additionally, the Board finds that the Veteran's erectile dysfunction claim must also be remanded for a VA examination.  While not specifically listed on a rating codesheet as service connected, the RO indicated that it had been service connected as a complication of the Veteran's diabetes mellitus.  The Veteran has never had a separate VA genitourinary examination addressing his erectile dysfunction, which had previously been addressed only in conjunction with his diabetes mellitus.  Thus, on remand, the Board finds that a VA examination should be afforded to address the criteria for a compensable evaluation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

The Veteran's hypertension claim is shown to be claimed as secondary to his ischemic heart disease and/or diabetes mellitus; the Veteran's last VA heart and diabetes examinations did not render any secondary service connection opinions.  Accordingly, a remand is necessary in order to obtain a VA hypertension examination and medical opinion that addresses all relevant theories of entitlement.  See Id.

With respect to the Veteran's psychiatric disorder rating claim, the Veteran's last VA examination of that disability was in May 2012, nearly 3 years ago.  The Veteran submitted a May 2013 statement from P.J.Y., a Diagnostic Consultant, that he "should be evaluated by a mental health professional who will file an independent report of findings insofar as his extension of condition is concerned."  In light of the length of time and the apparent opinion of P.J.Y. that the Veteran be re-evaluated with respect to his psychiatric condition, the Board finds that a remand is necessary in order to obtain another VA examination of his PTSD which adequately assesses the current severity of that disability.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Regarding the Veteran's hearing loss service connection claim, the Board notes that the Veteran's last audiological examination was in December 2010, at which time the examiner indicated that the Veteran's hearing loss was due to military service.  However, service connection has continued to be denied because the Veteran's audiometric data was not severe enough to be considered a hearing impairment under VA law.  Given the length of time since the last VA examination, the Board finds that a remand is necessary to ascertain whether the Veteran's hearing loss is now severe enough to be considered a disability and if so, whether such is related to military service.  See Id.

Finally, the Veteran's TDIU claim is inextricably intertwined with the above-remanded issues.  Notwithstanding, the Board finds that a VA examination regarding the cumulative effects of his service-connected disabilities should be obtained on remand.  

On remand, all ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case on the questions of rating of the Veteran's right knee disability and diabetes.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Orlando VA Medical Center, or any other VA medical facility where the Veteran may have been treated since December 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his hearing loss, hypertension, erectile dysfunction, or PTSD, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD and its effect on his social and occupational functioning.  The claims file must be made available to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's psychiatric disability, and provide a Global Assessment of Functioning (GAF) score in accordance with DSM-IV.  The meaning of the GAF score relative to the Veteran's ability to work should be explained.  The examiner should also opine whether the Veteran's PTSD precludes him from obtaining and maintaining substantially gainful employment consistent with his education and past work experience.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

All opinions must be accompanied by a rationale.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination in order to assess erectile dysfunction.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should specifically discuss whether the Veteran has had any portion of his penis removed.  It should also be noted in the Veteran's glans have been removed.  

If the Veteran has had removal of either half or more of his penis or his glans removed, the examiner should discuss any voiding dysfunction noted on examination.

Finally, the examiner should discuss whether the Veteran's penis has a deformity, and if so, whether there is loss of penile power.  

The examiner should discuss any other findings or other documents found in the claims file which are relevant to the above criteria for evaluating the Veteran's erectile dysfunction.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated bilateral hearing impairment is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2014).

The examination report should also discuss the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

The examiner should address the Veteran's history of hearing loss, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any hearing impairment identified in accordance with § 3.385, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should additionally address the positive nexus opinion offered by the December 2010 VA examiner.

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination in order to ascertain the etiology of any hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has any hypertensive disorder.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the Veteran's presumed exposure to herbicides therein.  

The examiner should specifically discuss the Veteran's blood pressure readings in his service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of any current hypertension.  The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely as not caused by the Veteran's service-connected (a) diabetes mellitus, type II; and/or, (b) ischemic heart disease.  

Finally, the examiner should opine whether the Veteran's hypertension has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service connected (a) diabetes mellitus, type II; and/or, (b) ischemic heart disease.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA examination with an industrial/occupational specialist.  The examiner should review the claims file in conjunction with the examination.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.

Following a claims file review and examination, the specialist should identify education and occupational skills the Veteran possesses and indicate the effect that service-connected disability has on his ability to obtain or maintain gainful employment.  (He is currently service connected for PTSD, ischemic heart disease, a total right knee replacement, diabetes mellitus with erectile dysfunction, and tinnitus.)  

The examiner should specifically address the results of the above-ordered VA examinations, as well as the other examinations, both VA and private, in the claims file.  The examiner should consider the clinical findings and conclusions of those examiners with regard to the Veteran's functional impairment and his employability.  

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  (Any opinions provided should be without consideration of his age or any non-service-connected disorders.)  All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for hearing loss and hypertension, increased evaluation for PTSD, entitlement to a compensable evaluation for erectile dysfunction including entitlement to special monthly compensation for loss of use of a creative organ, and entitlement to TDIU.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

